Beck, P. J.,
concurring specially. I do not suppose that any member of this court, in a proper case, would hesitate to affirm the judgment and verdict of guilty against a man shown to be guilty of the offense of rape. I concur in the judgment reversing the judgment of the court below, because I am decidedly of the opinion that there was not sufficient evidence to show that the defendant was guilty. No man should be punished for a crime, unless there is sufficient evidence under the law to establish his guilt.